Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 1 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 2 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 3 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 4 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 5 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 6 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 7 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 8 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19   Entered: 03/08/19 17:04:10   Page 9 of 23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 10 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 11 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 12 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 13 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 14 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 15 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 16 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 17 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 18 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 19 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 20 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 21 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 22 of
                                         23
Case: 18-52601   Doc# 67   Filed: 03/08/19 Entered: 03/08/19 17:04:10   Page 23 of
                                         23
